 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AKIKA PARKER,                                      No. 2:18-cv-532-TLN-EFB PS
12                       Plaintiff,
13               v.                                      FINDINGS AND RECOMMENDATIONS
14    J.P. MORGAN & CHASE BANK,
15                       Defendant.
16

17           Plaintiff is proceeding in this action without counsel. On July 30, 2018, the postal service

18   returned a document directed to plaintiff as “Undeliverable, RTS, Attempted not known, unable

19   to forward.” A party appearing without counsel must keep the court and all parties apprised of

20   her current address. L.R. 183(b). If mail directed to a plaintiff is returned by the postal service

21   and plaintiff fails to notify the court and opposing parties within 63 days thereafter of her current

22   address, the court may dismiss the action without prejudice for failure to prosecute. Id. More

23   than 63 days have passed since the postal service returned the mail and plaintiff has not notified

24   the court of her current address.1

25   /////

26
             1
27            Plaintiff did subsequently file a document with the court on October 16, 2018. ECF No.
     6. The document, however, is largely unintelligible and does not provide plaintiff’s current
28   address.
                                                      1
 1          Accordingly, it is hereby RECOMMENDED that this action be dismissed and all pending
 2   motions be denied as moot. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110, 183(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: February 8, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
